Citation Nr: 0937386	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss, claimed as ear condition. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as a nervous condition).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to 
November 1951 and from September 1952 to August 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
service connection with respect to both issues.  

In January 2007, the Veteran testified at a personal hearing 
over which a Decision Review Officer presided at the RO, a 
transcript of which has been associated with the claims 
folder. 

In his April 2004 claim, the Veteran asked that his service 
connection claim be reopened and that VA do a follow-up on 
it.  In July 2001, the RO had denied entitlement to service 
connection for a tonsillectomy.  But the claims folder does 
not indicate that a claim to reopen the previously-denied 
tonsillectomy claim has been adjudicated.  This matter is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

When the Veteran filed his claim in April 2004, he lived in 
the Commonwealth of Puerto Rico.  During the adjudication of 
the claim, he moved to Florida.  Compensation and pension 
(C&P) examinations were scheduled to take place in June 2008 
in Florida, but the Veteran failed to report for those 
examinations.  

The Veteran's representative argues that from the notes in a 
July 2008 Report of Contact with the Veteran's ex-wife, the 
Veteran had moved back to the Commonwealth of Puerto Rico 
before the May 2008 date when the C&P examinations were 
scheduled and notice was sent to the Veteran.  The 
representative asks that the examinations be re-scheduled.  
The Board finds that the Veteran has provided good cause for 
his failure to report for the scheduled C&P examinations.  
38 C.F.R. § 3.655(a).  

VA will provide a medical examination if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the RO/AMC should make arrangements to re-schedule the 
Veteran for the examinations that were previously scheduled-
that is, to determine if the Veteran has any current 
disabilities with respect to the ears, hearing impairment, or 
an acquired psychiatric disorder and whether such 
disabilities, if any, are related to the Veteran's active 
military service.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

In addition, in an August 2008 Report of Contact, a VA 
employee noted that the Veteran still requests a hearing at 
the local RO in the Commonwealth of Puerto Rico.  In 
January 2007, the Veteran had a hearing before a Decision 
Review Officer at the local RO in San Juan, at which the 
Veteran provided testimony with respect to both issues on 
appeal.  The RO/AMC should contact the Veteran and ask  him 
to clarify whether he desires any hearing with respect to 
this appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to clarify whether he 
desires another hearing with respect to 
this appeal, and if appropriate, then 
schedule that hearing.  

2.  Make arrangements to re-schedule the 
Veteran for the previously-scheduled C&P 
examinations for the purpose of 
determining whether the Veteran has any 
current disabilities with respect to the 
ears, hearing impairment, or an acquired 
psychiatric disorder and whether such 
disabilities, if any, are related to the 
Veteran's active military service.  The 
examiner(s) must provide a complete 
rationale for all opinions and conclusions 
reached.

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


